Citation Nr: 0813630	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  96-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected post-operative repair of right (major) 
partial rotator cuff tear and resection of right clavicle 
distal tip, status post acromioclavicular separation (right 
shoulder disability).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from June 1971 to March 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 20 percent rating for the 
service-connected residuals of right shoulder surgery.

The veteran has relocated several times during the course of 
this appeal, and current jurisdiction of his claim is held at 
the RO in Montgomery, Alabama.  

During the pending appeal, the Houston, Texas, RO issued an 
April 1997 rating decision that granted an increased rating 
to 30 percent for the service-connected right shoulder 
disability, effective from October 1, 1996, but not effective 
during the specified time periods when a temporary total 
rating was in effect based on 38 C.F.R. § 4.30 for post-
surgical convalescence.  As the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran presented testimony at a personal hearing at the 
RO in November 1996 before a Hearing Officer.  In September 
2006, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
each hearing transcript is associated with the claims file.

The case was remanded to the RO by the Board in February 2007 
for additional development and adjudicative action.  


FINDING OF FACT

During the entire appeal period, other than periods of post-
surgical convalescence, the service-connected right (major) 
shoulder disability has been manifested by pain, frequent 
dislocations, weakness, fatigue, and limited motion; however, 
neither ankylosis, limitation of motion of the right arm to 
25 degrees from the side, or other impairment of the humerus 
such as fibrous union, nonunion or loss of head, has been 
objectively demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected right shoulder disability 
have not been met or approximated at any time during the 
appeal period, other than periods of post-surgical 
convalescence.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant notice by letters dated in June 
2002, May 2003, February 2004, March 2006, and March 2007.  
These notice letters were issued after the initial 
adjudication of the claim; however, it would have been 
impossible to provide proper notice to the veteran at the 
time of the initial adjudication because the current law 
governing VA's duties to notify and assist were not enacted 
until November 2000, several years after the initial 
adjudication.  

The post-adjudication notifications substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

The March 2006 and March 2007 notifications specifically 
advised the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection; and the claim was readjudicated in a December 
2007 supplemental statement of the case.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because VA has 
obtained all relevant evidence and the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Specifically, a review of the 
appellant's representative's Informal Hearing Presentation 
(IHP), received in May 2006, shows that the submission was 
filed subsequent to the Statement of the case, followed by 
numerous Supplemental Statements of the Case, which listed 
all of the relevant criteria for an increased rating.  The 
appellant's brief discussed the medical findings regarding 
the right shoulder, to include limitation of motion, 
additional functional impairment due to pain, specific 
findings on VA examinations in November 1998, August 2003, 
and July 2005, and findings on private treatment records.  
The representative opined that the criteria for the next 
higher rating were met.  The IHP also specifically referred 
to the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  These actions by the veteran's representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As 
both actual knowledge of the veteran's procedural rights, and 
the evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran no less than 
seven physical examinations of the right shoulder, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  


II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected right shoulder disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The evidence reflects that the veteran is right handed.  The 
veteran's disability involves this right shoulder, which is 
his major extremity.  The record reflects that the veteran 
underwent surgery on his right shoulder in 1983, November 
1995 (rotator cuff repair & removal of scar tissue), and 
February 2001.  The veteran's right shoulder has been 
examined by VA numerous times during the course of the 
appeal.  

At VA examinations in August 1995, March 1996, February 1997, 
November 1998, August 2002, August 2003, July 2005, and May 
2007, the range of motion (ROM) in degrees of the right 
shoulder was as follows:




DATE
Abducti
on
Adductio
n
flexion
External 
rotation
Internal 
rotation
8/31/95
160
N/A
150
45
70
3/21/96
80
20
75
35
40
2/11/97
60
N/A
60
60
N/A
11/19/98
90
N/A
180
80
90
8/12/02
30
50
60
60
90
8/4/03
90
N/A
90
60
70
7/1/05
45
N/A
80
80
80
5/9/07
?
?
?
?
?

At VA examination in March 1996, there was some swelling, but 
no deformity or malalignment.  The veteran complained of pain 
with all motions.  X-rays taken in conjunction with this 
examination showed status post surgery of shoulder and 
resection of the lateral end of the clavicle.  The diagnosis 
was status immediate post surgery right shoulder.  

In February 1997, there was some atrophy noted at the deltoid 
mechanism anteriorly directly over the surgical procedures.  
The distal clavicle was surgically absent and the area was 
tender.  The diagnostic impression was postoperative status 
acromioclavicular surgery and most recently AC decompression 
with residual discomfort and limitation of motion secondary 
to discomfort.  

At VA examination in November 1998, the examiner opined that 
the functional loss due to pain was moderately significant.  
The diagnosis was right shoulder post-traumatic injury; AC 
joint separation with resection of the distal right clavicle, 
status post right-sided stallion ganglion blocks twice and 
electrodiagnostic evidence of cubital tunnel syndrome.  The 
examiner did not find any rotator cuff deficiency on the 
right per the range of motion testing and against resistance 
as tolerated.  There was no frozen shoulder syndrome.  X-rays 
from November 1998 were within normal limits.

A February 2000 VA magnetic resonance imaging (MRI) report 
revealed supraspinatus tendinosis.

Private records from February 2001 revealed that the veteran 
underwent surgery to alleviate exquisite tenderness in the 
right shoulder due to impingement syndrome.  According to the 
operative reported, the procedure included diagnostic 
arthroscopy, debridement of labral tear, and subacromial 
decompression.  

Private treatment records from the veteran's surgeon, Dr. 
Beranek, show that in May 2001 there was some improvement in 
symptoms, with full range of motion, negative drop sign, 
negative impingement sign, negative lift-off sign, and good 
strength in both external rotation and abduction.  In August 
2001, the veteran presented with increased complaints of 
pain.  Dr. Beranek indicated that he had previously "fixed" 
the veteran's right shoulder and he had been doing well until 
the past weekend when he did an enormous amount of exertional 
activity.  That notwithstanding, he still had full range of 
motion of the right arm.  

Right shoulder muscle spasm and weakness were noted in a 
March 2002 examination, although full range of motion was 
also noted in Dr. Beranek's report in March 2002, and the 
June 2002 and October 2002 reports indicated that examination 
of the right shoulder remained unchanged.  

VA examination of August 2002 noted a normal x-ray of the 
right shoulder.  There was no neurological defect.  The 
impression was post-traumatic arthritis of the right shoulder 
with limited range of motion.

A June 2003 letter from Dr. Beranek noted that the veteran 
had deterioration of his right shoulder to include 
impingement syndrome and a new onset of arthrofibrosis.  

August 2003 VA examination of the right shoulder did not 
reveal any crepitus, but noted that the ranges of motion of 
the right shoulder were painful.  X-rays of the right 
shoulder revealed normal glenohumeral joint rotation.  There 
was deformity of the lateral end of the clavicle, associated 
with mild marginal osteophyte formation.  The impression was 
status post surgical change at the AC joint.  The examiner 
concluded that the veteran had moderate to severe functional 
impairment of the right shoulder.  

At a July 2005 VA examination, the veteran indicated that he 
was unable to work overhead, or perform any heavy lifting, 
and had problems with repetitive work.  Mild atrophy was 
noted on examination of both shoulders.  The examiner opined 
that the veteran's right shoulder condition resulted in 
moderate impairment.  

At all of the above noted examinations, the veteran had 
guarding of movement and complained of pain with all motions 
of the right arm.  There was noticeable fatigue, weakness and 
lack of endurance with testing.  

Meanwhile, during the appellate period, service connection 
was granted for a low back disability, radiculopathy of the 
lower extremities, and a left shoulder disability.  The 
veteran's combined rating was increased to 90 percent and 
entitlement to a TDIU was established as of March 31, 2005.  

At the veteran's personal hearing before the undersigned in 
September 2006, he testified that his right shoulder 
condition had worsened within the last couple of years.  As a 
result of the veteran's testimony, the case was remanded back 
to the RO for another VA examination to determine the current 
level of disability.  At that examination, in May 2007, the 
examiner noted that he reviewed the entire claims file, and 
determined that the veteran was no longer being followed by 
Dr. Beranek, had not had any procedures on the right shoulder 
for over two years, and did not use any assistive devices 
because of his right shoulder pain.  The examiner indicated 
that upon attempts to palpate the veteran's shoulders, the 
veteran had pain with all touches with no anatomic 
localization.  He resisted all efforts at passive range of 
motion, and the examiner was unable to perform any passive 
range of motion in either shoulder.  According to the 
examiner, the veteran's complaints of pain were accompanied 
with exaggerated grimacing and wincing.  The examiner also 
noted that the veteran made a very poor effort at active 
range of motion, and the veteran never lifted either arm 
beyond 90 degrees.  The examiner was unable to assess forward 
flexion, abduction, external rotation, or internal rotation 
in either shoulder with any degree of reliability.  X-ray of 
the right shoulder showed resection of the distal right 
clavicle with widened right AC joint.  Diagnosis was 
insufficient evidence for a diagnosis; however, the examiner 
provided the following opinion:

1.  No documentation was provided with 
this claim that surgery on his right 
shoulder in 2001 by Dr. Beranek was not 
successful.  The operative report does 
not describe significant joint or tendon 
damage in his right shoulder.  Scar 
tissue was removed.  Follow-up 
examination by Dr. Beranek was normal.

2.  The symptoms that he reports in both 
shoulders are out of proportion to test 
results.  For example, he has had recent 
MRI of his left shoulder that does not 
indicate significant joint or tendon 
damage.  The excessive pain and loss of 
motion in his left shoulder is not 
consistent with the recent MRI report.  

3.  X-ray of his right shoulder shows 
post-surgical change that is not as least 
as likely as not to be consistent with 
the degree of symptoms he reports.  

A 30 percent evaluation has been assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 based on limitation of motion 
of the right arm.  A 30 percent rating is warranted when 
motion of the major arm is limited to midway between the side 
and shoulder level.  A higher 40 percent rating is assigned 
under Diagnostic Code 5201 when motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71, Plate I.  

The evidence in this case shows that the veteran has definite 
limitation of motion of the right arm, but motion has never 
been limited to 25 degrees from the side, even with 
consideration of pain on motion.  Moreover, even though the 
examiner in May 2007 could not get an accurate range of 
motion of the veteran's right arm, he was adamant that he 
thought the veteran's assertions regarding limitation of 
motion were exaggerated.  This opinion is based on a review 
of the entire claims file, including the private treatment 
records from 2002 that showed the veteran's motion of the 
right arm as full.  

A rating in excess of 30 percent is not warranted under 
Diagnostic Code 5203 because no examination report indicates 
that the veteran's limitation of motion of the right arm more 
nearly approximates limitation to 25 degrees from the side.  

Other potentially applicable diagnostic codes are also 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5202, 
provides for evaluation of shoulder and arm disability based 
on impairment of the humerus, such as loss of head of the 
humerus; nonunion, fibrous union, or malunion of the humerus; 
or recurrent dislocation at the scapulohumeral joint.  The 
maximum allowable rating for recurrent dislocation under that 
code is 30 percent, and the evidence does not show fibrous 
union (50 percent), nonunion (60 percent), or loss of head 
(80 percent), so a rating higher than 30 percent is not 
applicable under Diagnostic Code 5202.

Likewise, a rating in excess of 30 percent is not applicable 
under Diagnostic Code 5200 (for ankylosis of the scapula and 
humerus) because ankylosis has never been demonstrated.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A rating under Diagnostic Code 5003 or Diagnostic Code 
5010, for arthritis, is not applicable in this case, because 
the maximum allowable rating under both of those codes is 20 
percent, and the veteran's right shoulder disability is 
already rated based on compensable limitation of motion.  

Scars other than the head, face or neck, may be separately 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805, if they are deep, cause limited motion, are painful, 
unstable or cover a large enough area.  The veteran's scars 
were examined in conjunction with the orthopedic examination 
of May 20007.  The examiner identified three surgical scars 
over the right shoulder (4-inch/C shape; 2.5-inch anterior; 
and 2.75-inch anterior).  The examiner noted that there had 
been no treatment of the scars.  No scar was painful on 
examination.  No scar was adhered to underlying tissue.  Skin 
texture was normal.  No scar was unstable, elevated or 
depressed.  All scars were superficial.  There was no 
inflammation, edema, or keloid formation noted in any scar.  
No induration, or inflexibility of skin was noted in the area 
of any scar.  In light of these findings, a separate 
compensable rating for the veteran's surgical scars on the 
right shoulder is not warranted.  

An increased rating for functional impairment due to pain has 
also been considered.  However, the veteran is already 
receiving a disability rating based on symptomatology that 
includes limitation of motion and functional loss due to pain 
on motion.  The veteran's functional limitation due to pain, 
repetitive use, fatigue, etc. has been noted as moderate to 
severe, and the veteran's right shoulder disability has been 
rated accordingly, particularly given the opinion of the May 
2007 examiner noting that the veteran's complaints were 
exaggerated.  Even considering the effects of pain on use, 
the evidence of record does not show that there is any 
additional loss of function that causes the veteran's 
disability to more nearly approximate limitation of arm 
motion to 25 degrees from the side.  Accordingly, a higher 
rating based on functional loss due to pain is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, there is no basis for a rating in excess 
of the 30 percent assigned.  The 30 percent rating assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  There are no distinct time 
periods where the veteran's symptoms warrant different 
ratings, other than those periods during which a temporary 
total rating has been assigned for a period of post-surgical 
convalescence.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected right shoulder 
disability; there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating for the service-connected post-operative 
repair of right (major) partial rotator cuff tear and 
resection of right clavicle distal tip, status post 
acromioclavicular separation (right shoulder disability) is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


